EXECUTION COPY

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (this “Amendment”) is made as of
April 6, 2009, between American Tire Distributors, Inc., a Delaware corporation,
(the “Company”), and Richard P. Johnson (the “Executive”).

RECITALS

A. The Company and the Executive are party to that certain Employment Agreement,
dated as of March 31, 2005, as amended by that certain First Amendment to
Employment Agreement, dated as March 3, 2008 (as so amended, the “Agreement”),
pursuant to which the Company employed the Executive. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to such terms
in the Agreement.

B. Section 8.2 of the Agreement provides that the Agreement may not be modified
only by a writing signed by each of the parties hereto.

C. The Company and the Executive now desire to amend Exhibit A of the Agreement
as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

AGREEMENTS

1. Amendment to the Agreement. The second sentence under the heading “Base
Salary” on Exhibit A of the Agreement is hereby deleted in its entirety and
replace with the following:

“$200,000 per annum during the Period of Employment described in Section 2(ii)”

2. No Other Changes. Except as expressly amended pursuant to this Amendment, the
remaining terms of the Agreement remain in full force and effect in accordance
with their terms. This Amendment may be executed in counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party. This Agreement may be executed by facsimile signature and a
facsimile signature shall constitute an original for all purposes.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

EXECUTIVE By:   /s/ Richard P. Johnson   Name: Richard P. Johnson

 

AMERICAN TIRE DISTRIBUTORS, INC.: By:   /s/ William E. Berry  

Name: William E. Berry

Title: President and CEO

 

 

 

 

Signature Page to Second Amendment to Employment Agreement